DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          VINCENT E. VITTI,
                              Appellant,

                                    v.

                   WILLOUGHBY GOLF CLUB, INC.,
                            Appellee.

                              No. 4D17-0949

                              [March 8, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Barbara W. Bronis, Judge; L.T. Case No. 43-2015-CA-764-
CAAXMX.

  James N. Krivok of Dicker, Krivok & Stoloff, P.A., West Palm Beach, for
appellant.

   James K. Parker and Yvette R. Lavelle of Boyd Richards Parker &
Colonnelli, P.L., Miami, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, CONNER and FORST, JJ., concur.


                          *          *          *

   Not final until disposition of timely filed motion for rehearing.